UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (717) 733-4181 Former name, former address, and former fiscal year, if changed since last reportNot Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer£ Accelerated filer£ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting companyS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No S APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 8, 2009,the registrant had 2,835,040 shares of $0.20 (par) Common Stock outstanding. ENB FINANCIAL CORP INDEX TO FORM 10-Q March 31, Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2009 and 2008 and December 31, 2008 (Unaudited) 3 Consolidated Statements of Income for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32-35 Item 4. Controls and Procedures 35 Item 4T. Controls and Procedures 35 Part II – OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURE PAGE 38 EXHIBIT INDEX 39 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) March 31, December 31, March 31, 2009 2008 2008 (Dollars in thousands, except share data) $ $ $ ASSETS Cash and due from banks 13,792 19,286 15,147 Intererest-bearing deposits in other banks 111 106 95 Federal funds sold - - 7,200 Total cash and cash equivalents 13,903 19,392 22,442 Securities available for sale (at fair value) 230,660 214,421 211,323 Loans held for sale 751 245 50 Loans (net of unearned income) 411,029 411,954 386,616 Less: Allowance for loan losses 4,261 4,203 3,914 Net loans 406,768 407,751 382,702 Premises and equipment 19,904 19,913 17,889 Regulatory stock 4,915 4,915 4,539 Bank owned life insurance 14,703 14,512 14,029 Other assets 8,645 7,274 7,465 Total assets 700,249 688,423 660,439 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing 108,725 114,262 103,129 Interest-bearing 426,281 396,850 390,929 Total deposits 535,006 511,112 494,058 Short-term borrowings 965 11,800 - Long-term debt 92,000 92,000 92,000 Other liabilities 5,579 5,466 4,495 Total liabilities 633,550 620,378 590,553 Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,835,040 (Issued 2,869,557 and Outstanding 2,844,195 as of 12-31-08) (Issued 3,000,000 and Outstanding 2,865,311 as of 3-31-08) 574 574 600 Capital surplus 4,447 4,457 4,486 Retained earnings 64,832 64,629 68,666 Accumulated other comprehensive loss, net of tax (2,268 ) (963 ) 285 Less: Treasury stock shares at cost 34,517 (25,362 shares as of 12-31-08 and 134,689 shares as of 3-31-08) (886 ) (652 ) (4,151 ) Total stockholders' equity 66,699 68,045 69,886 Total liabilities and stockholders' equity 700,249 688,423 660,439 See Unaudited Notes to the Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statement of Income (Unaudited) Three Months Ended March 31, 2009 and 2008 Three Months 2009 2008 (Dollars in thousands, except share data) $ $ Interest and dividend income: Interest and fees on loans 5,659 6,056 Interest on securities available for sale Taxable 2,091 1,781 Tax-exempt 616 646 Interest on federal funds sold - 11 Interest on deposits at other banks - 2 Dividend income 40 89 Total interest and dividend income 8,406 8,585 Interest expense: Interest on deposits 2,304 2,763 Interest on short-term borrowings 7 12 Interest on long-term debt 963 977 Total interest expense 3,274 3,752 Net interest income 5,132 4,833 Provision for loan losses 150 199 Net interest income after provision for loan losses 4,982 4,634 Other income: Trust and investment services income 217 274 Service fees 625 431 Commissions 321 306 Gains on securities transactions, net 68 26 Gains on sale of mortgages 67 38 Earnings on bank owned life insurance 157 147 Other 117 134 Total other income 1,572 1,356 Operating expenses: Salaries and employee benefits 2,864 2,638 Occupancy 350 302 Equipment 207 232 Advertising & marketing 103 81 Computer software & data processing 370 388 Bank shares tax 181 139 Professional services 491 254 FDIC Insurance 417 14 Other 452 356 Total operating expenses 5,435 4,404 Income before income taxes 1,119 1,586 Provision for federal income taxes 38 191 Net income 1,081 1,395 Earnings per share of common stock 0.38 0.49 Cash dividends paid per share 0.31 0.31 Weighted average shares outstanding 2,836,955 2,862,244 See Unaudited Notes to the Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statement of Comprehensive Income(Unaudited) Three Months Ended March 31, 2009 and 2008 Three Months 2009 2008 (Dollars in thousands) $ $ Net income 1,081 1,395 Other comprehensive income (loss) arising during the period (1,909 ) 733 Reclassification adjustment for gains realized in income (68 ) (26 ) Other comprehensive income (loss) before tax (1,977 ) 707 Income taxes (benefit) related to comprehensive income (loss) (672 ) 240 Other comprehensive income (loss) (1,305 ) 467 Comprehensive income (loss) (224 ) 1,862 See Unaudited Notes to the Consolidated Interim Financial Statements 5 Index ENB Financial Corp Consolidated Statements of Cash Flows Three Months Ended March 31, 2009 and 2008 Three Months Ended March31, 2009 2008 (DOLLARS IN THOUSANDS) $ $ Cash flows from operating activities: Net income 1,081 1,395 Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees 61 59 Increase in interest receivable (57 ) (287 ) Increase (decrease) in interest payable (26 ) 129 Provision for loan losses 150 199 Gains on securities transactions (68 ) (26 ) Gains on sale of mortgages (67 ) (39 ) Loans originated for sale (690 ) (488 ) Proceeds from sales of loans 251 842 Earnings on bank owned life insurance (157 ) (141 ) Depreciation of premises and equipment and amortization of software 316 289 Deferred income tax (551 ) (339 ) Other assets and other liabilities, net 56 (848 ) Net cash provided by operating activities 299 745 Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments 10,713 15,754 Proceeds from sales 2,794 4,441 Purchases (31,724 ) (37,898 ) Proceeds from sale of other real estate owned - 88 Purchase of regulatory bank stock - (428 ) Purchase of BOLI (34 ) (11 ) Net increase (decrease) in loans 840 (1,571 ) Purchases of premises and equipment (256 ) (340 ) Purchase of computer software (58 ) (70 ) Net cash used in investing activities (17,725 ) (20,035 ) Cash flows from financing activities: Net increase in demand, NOW, and savings accounts 3,178 2,747 Net increase in time deposits 20,716 12,585 Net decrease in short term borrowings (10,835 ) (100 ) Proceeds from long-term debt 7,500 10,000 Repayments of long-term debt (7,500 ) - Dividends paid (878 ) (887 ) Treasury stock sold 89 90 Treasury stock purchased (333 ) - Net cash provided by financing activities 11,937 24,435 Net increase (decrease) in cash and cash equivalents (5,489 ) 5,145 Cash and cash equivalents at beginning of period 19,392 17,297 Cash and cash equivalents at end of period 13,903 22,442 Supplemental disclosures of cash flow information: Interest paid 3,300 3,623 Income taxes paid 210 300 See Unaudited Notes to the Consolidated Interim Financial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Interim Financial Statements 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders equity. ENB Financial Corp (the “Corporation”) is the successor issuer of the Ephrata National Bank (the “Bank”).On July 1, 2008, ENB Financial Corp became the bank holding company for Ephrata National Bank, which is now a wholly owned subsidiary of ENB Financial Corp.This Form 10-Q, for the first quarter of 2009, is reporting on the results of operations and financial condition of ENB Financial Corp. Operating results for the three months ended March 31, 2009, are not necessarily indicative of the results that may be expected for the year ended December 31, 2009.For further information refer to the financial statements and footnotes thereto included in ENB Financial Corp’s Annual Report on Form 10-K for the year ended December 31, 2008. 2. Fair Value Presentation Effective January 1, 2008, the Corporation adopted the provisions of FASNo.157, Fair Value Measurements, for financial assets and financial liabilities.FAS No.157 provides enhanced guidance for using fair value to measure assets and liabilities.The standard applies whenever other standards require or permit assets or liabilities to be measured at fair value.The standard does not expand the use of fair value in any new circumstances.The FASB issued Staff Position No. 157-1, Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13, which removed leasing transactions accounted for under FAS No. 13 and related guidance from the scope of FAS No. 157.The FASB also issued Staff Position No.157-2, Partial Deferral of the Effective
